Citation Nr: 0822969	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for chronic headaches.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1977 to July 
1980, and from August 1985 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran does not have a current diagnosis of a disability 
manifested by headaches, and no nexus between the veteran's 
current claims of headaches and a disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with a June 2004 letter in which the 
RO notified him of what evidence was required to substantiate 
his claims of chronic headaches.  The letter told him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
veteran in obtaining this evidence.  Finally, the letter 
notified the veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the June 2004 letter.  The 
veteran, however, did not receive notice about what evidence 
was needed to establish a rating or notice regarding an 
effective date until July 2006.  The Court has held that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by 
the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because the veteran's claims regarding his chronic headaches 
are being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).VA has met 
the duty to assist the veteran in the development of his 
claim.  Initially, it was reported that the service treatment 
records from Walter Reed Hospital were not of record.  
However, such records were received and added the claims file 
in June 2006.  Thus, the veteran's service treatment records 
and personnel records have been obtained.    

The veteran has not been afforded a VA examination outside of 
his medical treatment.  No opinion is required because he 
does not have a current diagnosis of headaches and there is 
no other competent evidence that his complaints of chronic 
headaches may be related to service.

As there is no indication from the veteran that there is any 
outstanding pertinent evidence, the Board may proceed with 
consideration of the veteran's claim.  

Service Connection

The veteran contends that he has suffered from chronic 
headaches since 1980, when he was treated at Walter Reed Army 
Medical Center. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service treatment records reveal persistent 
complaints of headaches, among other physical symptoms, 
beginning in March 1980 and continuing until his discharge in 
July 1980.  In April 1980, the veteran was hospitalized in 
Germany, and his treating psychiatrist noted the veteran's 
extreme pre-occupation with his somatic symptoms.  An initial 
impression of depressive reaction with somatization in a 
schizoid personality was made.  Schizophrenia was suspected 
but could not be ruled out.

In May 1980, the veteran was then transferred to Walter Reed 
Army Medical Center for further treatment.  A neurological 
examination performed in May 1980 revealed no organic cause 
for the veteran's headaches complaints and an impression that 
his headaches were secondary to his psychological problems 
was made.  The veteran's treating psychiatrist diagnosed the 
veteran as suffering from passive dependent personality 
manifested by multiple somatic complaints resulting in the 
need for constant medical care.  This June 1980 discharge 
report also noted that the veteran was no longer suffering 
from the somatic physical complaints upon discharge.  The 
veteran did indicate that he suffered from frequent or severe 
headaches on his July 1980 Report of Medical History 
discharge form.

The service treatment records are otherwise negative for any 
symptoms, treatments or diagnoses relating to current claims 
of chronic headaches.  

The veteran's August 2004 statement indicates that he has 
been suffering from chronic headaches since his service but 
has not undergone any medical treatment for them since his 
treatment at Walter Reed Army Medical Center.

No other relevant medical evidence has been presented.

The veteran does not have a current disability as no medical 
professional has diagnosed him as suffering from chronic 
headaches or migraines.  Further, no medical professional has 
linked the veteran's current headache complaints to in-
service disease or injury.  The contemporaneous record 
contains no evidence of headache complaints until many years 
after service.

The veteran contends that he suffers from chronic headaches 
as a result of his service, but as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Based upon the absence of a diagnosis of chronic headaches, 
and the lack of any competent evidence establishing a nexus 
between any such diagnosis and active service, reasonable 
doubt does not arise and the claim must be denied.  38 
U.S.C.A. §5107(b)(West 2002).




ORDER

Entitlement to service connection for chronic headaches is 
denied.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


